Title: I. [Neil Jamieson] to Josiah Parker, 18 June 1790
From: Jamieson, Neil
To: Parker, Josiah



Dr. Sir
Norfolk 18th. June 1790

Finding a disposition in some enlightened members of Congress, and particularly in your two worthy Colleagues, Mr. Madison and Mr. Jay, to give such encouragement to American Shipping as will soon appear to be absolutely necessary (unless a majority of the Legislature should think the carrying business and all the advantages, riches, and consequence, resulting therefrom, unworthy their attention, and mean to throw ’em away upon Gt. Britain) I have made free to address you on the subject, confiding in your  good sense and prudence, not to make an improper use of any information I may be able to afford thereon, and that you will keep it entirely to yourself if you deem it unworthy communication.
First. In confirmation of Mr. Page’s observation. “I believe it the interest of the Southern States that Ship building should be encouraged to the utmost extent in the United States. The fine timber they have would then be sold to advantage in the form of Ships, instead of being destroyed or thrown away under the name of lumber, or in trifling staves: much I know has been destroyed in Virginia, much wasted in staves. Sir, it is their interest that their Sister States should carry for them instead of foreigners.” I beg leave to ask, on the supposition of the Southern States determining that American Shipping and the carrying trade was unworthy their attention, what inconvenience might they not experience, what loss would they not suffer, in case of a war between Great Britain and France, their produce for several years at least, until American Ships could be built, must either be transported to Europe in English, or French bottoms at a war freight, or by neutrals at nearly the same freight? I would also ask when the rise in freight becomes an object to a man to invest his money in vessels, where are the seamen to come from, every power in Europe becoming every day more jealous of her own? Is it not evident that if it was generally perceived that Congress was steady, and determined to support the Shipping interest, we should in a few years have a sufficiency to carry half our produce to market and in case of a rupture between Great Britain and France could soon build as many as would transport the whole to the most eligible market?
I should not have troubled you with this letter was I not conscious it was in my power, and of course my duty, to furnish you with some information on this subject, founded on facts worthy your attention as a Legislator.
You are not unacquainted with the situation of the lower parts of this State respecting timber suitable for Ship building, but as my business has led me to pay more attention thereto than perhaps any other man in the State, I can tell you from experience that the quality is excellent, but diminishing very fast in most places convenient for Ship building. In 1765. I was supercargo of the Ship Hicks of 500 Hhds. built at Newtown in Princess Ann, and then eighteen year old, and had never been repaired; there is now a vessel of 400 Hhds. burthen belonging to Whitehaven I’m informed is sound and good, that I had built by Mr. Hope at Hampton  in the year 1775. The above facts are sufficient to establish my assertion respecting the quality.
I have this day examined two quarterly returns from the Collector’s Office of this Port, the first commencing the 17th. Augt. and ending the 31st. December 1789. The other commencing the 1st. January and ending the 31st. March 1790, by which I find that 8,012,600 Staves and heading have been shipped in the above time, 60,500 of which only was Shipped to the French West Indies—the rest of coarse white oak lumber, chiefly, nearly equal to 16,000 tons, and 20,000 Trees, sufficient to build 134 vessels of two hundred tons each. The quantity of the produce shipped in the above time I calculate at 41,166 tons a 60/ this currency pr. ton (a low freight) is £123,493. The value of the produce shipped, estimated by the Collector’s return 769,781 dolrs. or £230,910, not twice the amount of the freight. I make no doubt you know how scarce good white oaks are become contiguous to the water, the difference between hawling one mile or seven, is perhaps equal to twenty shillings pr ton. There has not been a square-rigg’d vessel built in this District since the adoption of the present Constitution except a small Brig by Mr. Hope, and the Brig I lately built of 600 Hhds. I am about to set on two others of nearly the same size, but unless the present policy of Great Britain can be counteracted by Congress, perhaps I had better set fire to them; if American bottoms are well supported many Merchants will follow my example of building, (in short I shall probably be concerned with many therein). If not, in a few years we shall have neither Timber, Carpenters, nor Sailors: the following extract which you may rely on as fact, proves my last assertion. [“Since I wrote you last I have been in London about the U———s who I informed you was detained here by the Collector, he alledging that she was not navigated according to law; as you are much concerned in American vessels I think it necessary to give you a particular account of this transaction, and also to inform you of some very alarming proceedings going forward on this side the Atlantic against American Shipping in general. You are acquainted that the british navigation Act requires that the master and three fourths of the mariners on board all foreign vessels trading to England be subjects of the Country the Ships belong to. Now it is necessary that the Captain and three fourths of the mariners of every American vessel coming to England should be subjects of America at the time Independence was granted by England. When the U———s arrived here she had fourteen people on board, out of which number the Captain  and ten of the people were really Americans, the remaining three were Englishmen who had become citizens since the war. Now according to the present construction of the british navigation Act, she had one more real American on board than the law requires, but five of the above number were apprentices, which the Collector would not allow to be numbered as mariners; as such the vessel was detained till he had the opinion of the Commissioners of the Customs, but this being too difficult a question for them to Resolve, it was referred to the Attorney General, and after detaining the Vessel seven weeks with her cargo on board, he gave in his opinion that she was navigated according to Law. I wish to remark that apprentices on board English vessels are always allowed to be mariners by the Collector, Underwriters and every other person. When an American vessel arrives here the Collector has all the Crew up to the Custom House, and makes them swear where they were born, how old they are, how and where they have been employed &c. In short it is a species of Inquisition which the Collector has instituted against the Americans only, as he makes no such enquiry of Vessels belonging to any other foreign nation, and I’m sorry to add that this partial conduct of the Collector’s is approved by the people in power; for I saw a letter from Lord Hawkesbury who particularly mentioned it. This letter was in answer to one wrote him by the merchants of this place, desiring something might be done for the benefit of british Shipping, to counteract the 10 pC. discount on all goods imported into America, in American vessels; he recommends that the Merchants here should reduce the freights of their vessels, which he says would be only for a short time, and that by their exerting themselves against American Vessels, and by the Collector’s being particularly strict with them, in a short time it must have a good effect, and that as soon as he had gained the necessary information in the business required, he promised something should be done. I have also been informed that the Merchants here have wrote out to America giving positive orders not to ship any goods on board American Vessels, and without something be done in this business the sooner you set them on fire the better. You will also take notice that a british subject becoming a Citizen of America since the war cannot hold any part of an American vessel.] Whatever may be the effect of the above information I beg my name may not be mentioned.”
The above facts being undoubted and coming from the very best authority, we have only to draw the conclusions naturally resulting therefrom.

The first and most obvious of which is, that the people of Great Britain from the Merchant to the Minister, foreseeing the advantages that will accrue to America from a proper attention and support of her shipping interest, and concluding that she will attend thereto, are determined if possible to prevent it, and throw every obstacle they can in way to effect it. The second is the deep laid scheme of reducing the freights for a time, ’till they have annihilated the American shipping, so as to make the Southern States pay dearly for their selfishness, credulity, and inattention to the general welfare of the States of which they are members. The third is the attempt to consider apprentices as no part of the Crew and thereby counteract the only mode we have of raising American Seamen, and reaping that trifling share of the trade to Britain which [we] possess. The fourth is, that Congress is not to expect any exertions from the Southern merchants any more than from the Southern Delegates to counteract the attempts of the british merchants, as nine tenths of the former are dependent upon the latter.
I shall conclude with observing that if the carrying trade was secured to American subjects, the profits thereon, even at the present low freights, are sufficient to allure monied men to place their cash in Shipping, and as a proof that Great Britain cannot afford to carry our produce on the same terms that American can, if the trade was secured to herself. I give you the following example and proof.
[The Brig Friends is allowed to be as strong a vessel as ever entered the Thames, and sails fast. She measures 341 tons, carries 600 Hhds. and cost £3253.13.2½ this currency. Having the advantage of a freight to Europe as soon as fitted, she earned on her first voyage £965.14.10 Sterlg. On her second she will probably earn 970 do. That’s £1935.14.10 sterlg. within the year, and if as well employed may be a clear ship in three years. A British ship of same burthen and as good, would cost at Bristol, or Whitehaven, or London thirteen pounds to thirteen guineas pr. ton, that is £5660.4 this currency. I have but 14 people and 5 of them apprentices, and can sail on as low terms as any british ship. Reckoning the interest and insurance on each, you will find it will take double the time to clear a british ship that it will to clear an American; and when the latter are built faithfully, out of young seasoned timber, I verily believe they will last near or full as long.]
Does not the extract I have transcribed for your information strike you with the propriety of the following remark of Mr. Madison?  “There are cases in which it is better to do nothing, than not do a great deal.” I am very respectfully Dear Sir Your most humble Servant,
